Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 , 4-5, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (KR 10-2014-0015927) in view of Khrapach et al (“Novel Highly Conductive and Transparent Graphene-Based Conductors, dated 2012, DOI:10.1002/adma.201200489, “Advanced Materials”, Page(s) 2844-2849, Volume 24 Publisher. WILEY-VCH Verlag GmbH & Co. KGaA, Weinheim).
As per claim 1 Jung et al depicts in figures 1 & 3 and discloses:   A method of forming a device having a parylene 20 supported graphene film 10, the method comprising , { Note: “device” in the preamble merely sets forth the intended use and is of no significance to the method of forming since the body claim does not breath life and meaning into device }: forming a graphene film 10 over a substrate 30; gas phase depositing a graphene support layer of parylene 20 over a surface of the graphene film 10 { [0035] Moreover” after the graphene forms the metal catalytic layer in which the graphene can grow on the substrate the gas in which the carbon atom is contained on the metal catalytic layer can be used in the high temperature being manufactured with the chemistry gaseity deposition method evaporated. } , the graphene support layer of parylene 20 supporting the graphene film 10 during the operation of the device; removing the substrate 30 from the graphene film 10; { [0057] In the above" it can be used as the barrier film according to the present invention illustrated is the use of the package. For example" it can be used as the packing material for packing the food (the confectionary" the noodles etc) or the medical supplies etc. } wherein the graphene film 10 has a thickness parylene 20  is deposited with a thickness of between 5 nm and 5 mm.  { [0055] The parylene layer (20) specially does not limit. However it can have for example" the thickness of 0.01㎛ ~ 1"000㎛. }
Regarding claim 1 Jung et al is silent as to: the graphene film has a thickness from 1 atom to 8 atom layers. With respect to claim 1 Khrapach et al discloses: “Graphene, one-atom-thick layer of carbon atoms, is transparent, conducting, bendable and yet one of the strongest known materials.” in column 2, lines 10-12.

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide the graphene film of Jung et al with a thickness from one atom to 8 atom layers as taught by Khrapach et al.  The rationale is as follows: one of ordinary skill in the art at the time 

As per claim 4 Jung et al discloses:   The method of claim 1, wherein the graphene support layer of parylene 20 is deposited with a thickness of between 10 nm and 5 mm.   { [0055] The parylene layer (20) specially does not limit. However it can have for example" the thickness of 0.01㎛ ~ 1"000㎛. }

As per claim 5 Jung et al depicts in figures 1 & 3 and discloses:   The method of claim 3, wherein the graphene film 10 is formed over a three-dimensional surface of the substrate 30.  

	
As per claim 7 Jung et al depicts in figures 1 & 3 and discloses:   A method of forming a sensor device having a parylene 20 supported graphene film 10, { Note: “sensor device” in the preamble merely sets forth the intended use and is of no significance to the method of forming since the body claim does not breath life and meaning into sensor device } the method comprising: forming a graphene film 10 over a substrate 30; gas phase depositing a graphene support  layer of parylene 20 over a surface of the graphene film 10 { [0035] Moreover” after the graphene forms the metal catalytic layer in which the graphene can grow on the substrate the gas in which the carbon atom is contained on the metal catalytic layer can be used in the high temperature being manufactured with the chemistry gaseity deposition method evaporated. },  the graphene support layer of supporting the graphene film 10 during the operation of the sensor device;  removing the substrate 30 from the graphene film 10 { [0057] In the above" it can be used as the barrier film according to the present invention illustrated is the use of the package. For example" it can be used as the packing material for packing the food (the confectionary" the noodles etc) or the medical supplies etc. }; wherein the graphene film 10 has a [0055] The parylene layer (20) specially does not limit. However it can have for example" the thickness of 0.01㎛ ~ 1"000㎛. } and  wherein the substrate 30 on which the graphene film 10 is formed comprises a mold having the shape of the three-dimensional form.  { Note: “mold” is able to be defined as “shape or form” and figures 1 & 3 show a shape or form which is in fact a layer having a three-dimensional form}

Regarding claim 7 Jung et al is silent as to: the graphene film has a thickness from 1 atom to 8 atom layers. With respect to claim 7 Khrapach et al discloses: “Graphene, one-atom-thick layer of carbon atoms, is transparent, conducting, bendable and yet one of the strongest known materials.” in column 2, lines 10-12.

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide the graphene film of Jung et al with a thickness from one atom to 8 atom layers as taught by Khrapach et al.  The rationale is as follows: one of ordinary skill in the art at the time the invention was effectively filed would have been motivated to provide a graphene film has a thickness from one atom to 8 atom layers, which is well within the purview of a skilled artisan and absent an unobvious result, because it is “transparent, conducting, bendable and yet one of the strongest known materials.” See Khrapach et al, column 2, lines 10-12

As per claim 9 Jung et al discloses:   The method of claim 7, further comprising, after removing the substrate 30 from the graphene film 10, performing a further gas phase deposition of parylene 20 to encapsulate the graphene film 10.  { [0020] Firstly" referring to figures 1 and 2" the barrier film according to the present invention includes at least one laminate (A). At this time" the laminate (A) includes graphene layers (10" graphene layer) and parylene layers (20" parylene layer). The laminate (A) has specifically" the graphene layer (10) and the structure in which the parylene layer (20) is laminated & [0035] Moreover" after the graphene forms the metal catalytic layer in which the graphene can grow on the substrate the gas in which the carbon atom is contained on the metal catalytic layer can be used in the high temperature being manufactured with the chemistry gaseity deposition method evaporated. The dissimilar graphene has the polymer as the starting raw material. It can use manufacturing with the method for carbonizing after it coats *** on *** catalyst layer and it induces the ring array. At this time" *** can be selected from the polyacrylonitrile group" polyolefin-group" cellulose-based" the lignin group and pitch group etc.}

Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (KR 10-2014-0015927) in view of Khrapach et al (“Novel Highly Conductive and Transparent Graphene-Based Conductors, dated 2012, DOI:10.1002/adma.201200489, “Advanced Materials”, Page(s) 2844-2849, Volume 24 Publisher. WILEY-VCH Verlag GmbH & Co. KGaA, Weinheim) and in view of Ahn et al. (US 2013/0285970)

As per claim 12 Jung et al discloses:   A graphene film 10 covered on at least one side by a graphene support layer of parylene 20, , the graphene support layer of parylene 20 having an inside surface, a graphene film 10 on a portion of the inside surface of the graphene support layer of parylene 20;, the graphene support layer of parylene 20  contacting with and supporting the graphene film 10, wherein the graphene film 10 has parylene 20  is deposited by gas phase deposition on a surface of the graphene film 10 { [0035] Moreover” after the graphene forms the metal catalytic layer in which the graphene can grow on the substrate the gas in which the carbon atom is contained on the metal catalytic layer can be used in the high temperature being manufactured with the chemistry gaseity deposition method evaporated. Note: However, as the claims are directed to sensor device, per se, the method limitation deposited by gas phase deposition has only been accorded weight to the extent that it affects the structure of the completed sensor device.  Note that "[d]etermination of patentability in 'product-by-process' claims is based on product itself, even though such claims are limited and defined by process [i.e., “deposited by gas phase deposition”], and thus product in such claim is unpatentable if it is the same as, or obvious form, product of prior art, even if prior product was made by a different process", In re Thorpe, et al., 227 USPQ 964 (CAFC 1985).  Furthermore, note that a "[p]roduct-by-process claim, although reciting subject matter of claim in terms of how it is made [i.e., “deposited by gas phase deposition”] is still product claim; it is patentability of product claimed and not recited process steps that must be established, in spite of fact that claim may recite only process limitations", In re Hirao and Sato, 190 USPQ 685 (CCPA 1976). }  ; and wherein the graphene support layer of parylene 20 supports the graphene film 10 during the operation of the 

Regarding claim 12 Jung et al is silent as to: the graphene film has a thickness from 1 atom to 8 atom layers. With respect to claim 12 Khrapach et al discloses: “Graphene, one-atom-thick layer of carbon atoms, is transparent, conducting, bendable and yet one of the strongest known materials.” in column 2, lines 10-12.

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide the graphene film of Jung et al with a thickness from one atom to 8 atom layers as taught by Khrapach et al.  The rationale is as follows: one of ordinary skill in the art at the time 

Also regarding claim 12 Jung et al is silent as to: a sensor device and a detection element. With respect to claim 12 Ahn et al depicts in figure 2 and discloses: sensor device 200 and detection element (X1, X2 . . . Xn).

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide the graphene film of Jung et al as modified by Khrapach et al with a sensor device and detection element as taught by Ahn et al.  The rationale is as follows: one of ordinary skill in the art at the time the invention was effectively filed would have been motivated to provide a graphene film with a sensor device and detection element so that “a glove can be used as a touch sensor for simultaneously detecting a pressure and a position in various fields of medical care, experiments, and others.”  See [0052] of Ahn et al.

As per claim 13 Ahn et al. discloses: The sensor device of claim 12, wherein the detection element (X1, X2 . . . Xn)  & (Y1, Y2 . . . Yn) comprises a meandering conductive track formed in a detection zone and electrically connecting a first conductive track to a second conductive track. { figure 2 &  [0052] In an illustrative embodiment, at least one of the first insulating substrate and the second insulating substrate may be flexible or stretchable, but may not be limited thereto. For example, since the graphene electrodes are flexible and stretchable, at least one of the first insulating substrate and the second insulating substrate may be formed of a flexible and stretchable material so that a flexible and stretchable touch sensor can be manufactured. At least one of the first substrate and the second substrate may be formed of plastic or rubber, but may not be limited thereto. For example, at least one of the first insulating substrate and the second insulating substrate is formed of rubber so as to manufacture the touch sensor for simultaneously detecting a pressure and a position in a glove form. Such a glove can be used as a touch sensor for simultaneously detecting a pressure and a position in various fields of medical care, experiments, and others. }

As per claim 14 Ahn et al. discloses: The sensor device of claim 12, wherein the detection element element (X1, X2 . . . Xn)  & (Y1, Y2 . . . Yn) comprises first and second graphene plates at least partially overlapping each other, the first graphene plate being connected to a first conductive track, and the second graphene plate being connected to a second conductive track. { figure 2 &  [0052] In an illustrative embodiment, at least one of the first insulating substrate and the second insulating substrate may be flexible or stretchable, but may not be limited thereto. For example, since the graphene electrodes are flexible and stretchable, at least one of the first insulating substrate and the second insulating substrate may be formed of a flexible and stretchable material so that a flexible and stretchable touch sensor can be manufactured. At least one of the first substrate and the second substrate may be formed of plastic or rubber, but may not be limited thereto. For example, at least one of the first insulating substrate and the second insulating substrate is formed of rubber so as to manufacture the touch sensor for simultaneously detecting a pressure and a position in a glove form. Such a glove can be used as a touch sensor for simultaneously detecting a pressure and a position in various fields of medical care, experiments, and others. }

As per claim 15 Ahn et al. discloses: The sensor device of claim 13, further comprising a detection circuit coupled to the first and second conductive tracks. { figure 2 &  [0052] In an illustrative embodiment, at least one of the first insulating substrate and the second insulating substrate may be flexible or stretchable, but may not be limited thereto. For example, since the graphene electrodes are flexible and stretchable, at least one of the first insulating substrate and the second insulating substrate may be formed of a flexible and stretchable material so that a flexible and stretchable touch sensor can be manufactured. At least one of the first substrate and the second substrate may be formed of plastic or rubber, but may not be limited thereto. For example, at least one of the first insulating substrate and the second insulating substrate is formed of rubber so as to manufacture the touch sensor for simultaneously detecting a pressure and a position in a glove form. Such a glove can be used as a touch sensor for simultaneously detecting a pressure and a position in various fields of medical care, experiments, and others. & [0002] In touch sensors such as a touch screen and a touch pad, input is made by contact of a finger, a pen, or the like onto a screen, without using input devices such as a keyboard or a mouse. Although a touch screen needs to be improved with respect to accuracy, an input speed, input of characters, and so on, it is advantageous in that it enables anybody to easily make input. Thus, the touch screen has been conventionally used in public sectors such as an automated teller machine, Kiosk, and the like. However, with the recent development of the mobile communication technology, the touch screen has extended its function to means for simply displaying character information in electronic information devices such as mobile phones, PDAs, and navigation systems, and furthermore, means for providing more various and complicated multi-media in audios, videos, and wireless internet web browser. As the multi-media function is developed, realization of a larger display screen within a restricted size of an electronic information device is being demanded. Accordingly, a display using a touch panel is being more spotlighted. }

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (KR 10-2014-0015927) in view of Khrapach et al (“Novel Highly Conductive and Transparent Graphene-Based  as applied to claim 3 above, and further in view of Picaud et al. (US 2015/0343202).

Regarding claim 6 Jung et al is silent as to:   The method of claim 3, wherein removing the substrate 30 from the graphene film 10 is performed by a process of electrochemical delamination or using an acid etch.  With respect to claim 6. Picaud et al discloses:   removing the substrate from the graphene film is performed by a process of electrochemical delamination or using an acid etch.  { [0239] Single layer graphene was prepared by chemical vapor deposition (CVD). After an annealing of the copper foil at 1000.degree. C. under hydrogen flow (35 sccm) for 15 min, the gas composition was changed to a hydrogen/methane mixture (10 sccm/35 sccm) and the graphene was grown on copper foil at 1000.degree. C. for 30 min. As reported previously [Li, et al., 2009], a high surface coverage of single layer graphene is obtained under these conditions [Hess, et al., 2011]. For the wet transfer of graphene to sapphire, the copper/graphene films were covered with a poly(methyl 2-methylpropenoate) (PMMA) layer for transfer. This stack was placed on a FeCl.sub.3 solution (0.5M) to etch the copper. Afterwards, the graphene/PMMA film was transferred to sapphire substrates and the PMMA was stripped with solvents. Finally, samples were annealed in UHV in order to reduce surface contamination.}

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide the method of forming a device having a parylene supported graphene film of Jung et al as modified by Khrapach et al with removing the substrate from the graphene film by a process of electrochemical delamination or using an acid etch as taught by Picaud et al .  The rationale is as follow: one of ordinary skill in the art at the time the invention was effectively filed would have been [0239] of Picaud et al.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.   In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  With respect to Jung et al applicant asserts the following on page 5 in the third paragraph:
Jung fails to cure the deficiencies noted above with respect to Picaud, as Jung merely teaches a method for making a packaging material for food and medical supplies, which blocks steam and heat where the packaging material is a laminated barrier that is made by vapor depositing a parylene layer over a polymer film containing graphene particles “graphene” layer (see Jung, paragraphs 100411 and [00631).

Whether or not Jung teaches making packaging material for food and medical supplies is not germane to the claimed invention, supra because the claims where a sensor device is not set forth does not preclude packaging material for food and medical supplies.  In the claims where a sensor device is set forth, a secondary applied prior art reference teaches and discloses the claimed sensor device and elements.  Additionally as stated supra, “sensor device” or “device” in the preamble merely sets forth the intended use and is of no significance to the method of forming since the body claim does not breath life and meaning into sensor device or device.

Allowable Subject Matter
Claims 8, 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The primary reason for the indication of allowable subject matter is the inclusion of 
the mold is formed of a first material and at least one zone of a second material; during the formation of the graphene film 10, graphene selectively forms on the at least one zone of the second material and not on the first material; and the graphene support layer of parylene 20 is deposited over the graphene film 10 and at least a portion of the first material.  

This is neither taught nor disclosed by the prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID D DAVIS whose telephone number is (571)272-7572.  The examiner can normally be reached on Monday - Friday, 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID D DAVIS/Primary Examiner, Art Unit 2627                                                                                                                                                                                                        



ddd